PER CURIAM:
Deon Stots appeals the district court’s denial of his motion to reduce his sentence pursuant to the Fair Sentencing Act of 2010, Pub.L. No. 111-220 (the “FSA”), as well as the denial of his motion requesting that the district court reconsider its ruling. Our review of the record demonstrates, as the district court likewise concluded, that application of the FSA to Stots’ circumstances does not alter his ultimate offense level under the U.S. Sentencing Guidelines. Because Stots has shown no error in the district court’s calculations regarding the application of the FSA to his case, we affirm the underlying judgment of the district court. We note that the district court lacked authority to grant Stots’ request for reconsideration. See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.